Name: Commission Implementing Decision (EU) 2018/824 of 4 June 2018 terminating the anti-dumping proceeding concerning imports of ferro-silicon originating in Egypt and Ukraine
 Type: Decision_IMPL
 Subject Matter: international trade;  Europe;  trade;  competition;  Africa;  iron, steel and other metal industries
 Date Published: 2018-06-05

 5.6.2018 EN Official Journal of the European Union L 139/25 COMMISSION IMPLEMENTING DECISION (EU) 2018/824 of 4 June 2018 terminating the anti-dumping proceeding concerning imports of ferro-silicon originating in Egypt and Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9(1) thereof, Whereas: A. INITIATION (1) On 2 August 2017, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of ferro-silicon originating in Egypt and Ukraine and published a notice of initiation to this effect in the Official Journal of the European Union (2). (2) The investigation was initiated following a complaint lodged by Euroalliages (the complainant) on behalf of four Union producers, namely Ferropem, FerroatlÃ ¡ntica SL, OFZ and Huta Laziska SA, representing more than 90 % of the total Union production of ferro-silicon. The complaint contained prima facie evidence of injurious dumping that was considered sufficient to justify the initiation. (3) The Commission informed the complainant, the known exporting producers in Egypt and Ukraine, the known importers and users and any other parties known to be concerned, as well as representatives of Egypt and Ukraine of the initiation of the investigation. Interested parties were given an opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. (4) Verification visits were carried out between December 2017 and February 2018 at the premises of the four Union producers, the cooperating exporting producers in Egypt and Ukraine respectively, and one cooperating related importer in the Union. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By email of 27 February 2018, the complainant informed the Commission that it withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore, the Commission considered that the present investigation should be terminated. (8) Interested parties were informed accordingly and were given an opportunity to comment. However, the Commission received no comments which would justify that such termination would not be in the Union interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of ferro-silicon, a ferro-alloy containing by weight 20 % or more but not more than 96 % of silicon and 4 % or more of iron, originating in Egypt and Ukraine, should be terminated without the imposition of measures. (10) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of ferro-silicon, a ferro-alloy containing by weight 20 % or more but not more than 96 % of silicon and 4 % or more of iron, originating in Egypt and Ukraine, currently falling within CN codes 7202 21 00, 7202 29 10 and 7202 29 90, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ C 251, 2.8.2017, p. 5.